Exhibit 10.57
RESTRICTED STOCK AGREEMENT
UNDER THE NEUSTAR, INC. 2005 STOCK INCENTIVE PLAN
     This RESTRICTED STOCK AGREEMENT is entered into as of January 18, 2008,
between NEUSTAR, INC. (the “Company”) and Larry Bouman (“you”).
1. Restricted Stock Grant. Subject to the restrictions, terms and conditions of
the Plan and this Agreement, the Company hereby awards you 20,000 shares of
Common Stock. The shares are subject to certain restrictions as set forth in the
Plan and this Agreement. Until vested, the shares are referred to herein as
“Restricted Stock.”
2. The Plan. The Restricted Stock is subject to the terms of the Company’s 2005
Stock Incentive Plan (the “Plan”), including its provisions regarding amendment
of Awards. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.
3. Restrictions on Transfer. You shall not sell, transfer, pledge, hypothecate,
assign or otherwise dispose of (any such action, a “Transfer”) the Restricted
Stock, except as set forth in the Plan or this Agreement. Any attempted Transfer
in violation of the Plan or this Agreement shall be void and of no effect.
4. Vesting Schedule. Subject to Section 6, the Restricted Stock will become
vested and cease to be Restricted Stock (but will remain subject to the terms of
this Agreement and the Plan) as follows unless you experience a Termination
before the Vesting Date:

      Vesting Date   Percentage Vested December 31, 2008   100%

All vesting will occur only on the Vesting Date, with no proportionate or
partial vesting in the period prior to such date. When any Restricted Stock
becomes vested, the Company (unless it is using book entry) will promptly issue
and deliver to you a stock certificate registered in your name, subject to
applicable federal, state and local tax withholding as set forth in Section 5
(unless it determines a delay is required under applicable law or rules). You
will be permitted to Transfer shares of Restricted Stock following the
expiration of the Restriction Period, but only to the extent permitted by
applicable law.
5. Taxes. You will be liable for any and all taxes, including withholding taxes,
arising out of this Award or the vesting of Restricted Stock hereunder, and the
Company shall have the right to require, prior to the issuance or delivery of
Common Stock, payment of any federal, state or local taxes required by law to be
withheld. Upon vesting, you shall pay all required taxes to the Company, which
payment may be made in cash or by reducing the number of shares of Common Stock
otherwise deliverable under the Award, subject to the Company’s policies then in
effect, unless the Company has established alternative procedures for such
payment. Any fraction of a share of Common Stock required to satisfy such
withholding shall be disregarded and the amount due paid instead in cash by you.
6. Forfeiture. Upon your Termination, all unvested Restricted Stock shall
immediately be forfeited without compensation. Notwithstanding the foregoing, if
a Corporate Transaction (as defined below) occurs and a portion of your
Restricted Stock remains unvested following the Corporate Transaction, your
Restricted Stock shall immediately vest in full if you experience a Termination
(other than by the Company for Cause or by you for any reason) within two
(2) years after the Corporate Transaction.
For purposes of this Agreement, a “Corporate Transaction” shall mean any of the
following events: (i) the consummation of any merger or consolidation of the
Company in which the Company is not the continuing or surviving corporation, or
pursuant to which shares of Common Stock are converted into cash, securities or
other property, if following such merger or consolidation the holders of the
Company’s outstanding voting securities immediately prior to such merger or
consolidation do not own a majority of the outstanding voting securities of the
surviving corporation in approximately the same proportion as before such merger
or consolidation; (ii) individuals who constitute the Board at the beginning of
any 24-month period (“Incumbent Directors”) ceasing for any reason during such
24-month period to constitute at least a majority of the Board, provided that
any person becoming a director during any such 24-month period whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement for the Company in which such person is named as a
nominee for director, without objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board

 



--------------------------------------------------------------------------------



 



shall be an Incumbent Director; (iii) the consummation of any sale, lease,
exchange or other transfer in one transaction or a series of related
transactions of all or substantially all of the Company’s assets, other than a
transfer of the Company’s assets to a majority-owned subsidiary of the Company
or any other entity the majority of whose voting power is held by the
shareholders of the Company in approximately the same proportion as before such
transaction; (iv) the approval by the holders of the Common Stock of any plan or
proposal for the liquidation or dissolution of the Company; or (v) the
acquisition by a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date of adoption of the Plan) of the Exchange Act
of a majority or more of the Company’s outstanding voting securities (whether
directly or indirectly, beneficially or of record), other than a person who held
such majority on the date of adoption of the Plan. Ownership of voting
securities shall take into account and shall include ownership as determined by
applying Rule 13d-3(d)(1)(i) (as in effect on the date of adoption of the Plan)
pursuant to the Exchange Act.
7. Detrimental Activity. For purposes of this Award, Detrimental Activity shall
have the meaning set forth in the Plan and additionally shall mean any of the
activities set forth on Annex A. In the event that you engage in Detrimental
Activity, the Committee may direct that all unvested Restricted Stock, together
with any Restricted Stock which has vested but with respect to which Common
Stock has not yet been issued and dividends declared but not yet paid to you,
shall be immediately forfeited to the Company, and you shall pay to the Company
an amount equal to the Fair Market Value at the time of vesting of any
Restricted Stock previously delivered or issued to you, together with the value
of any dividends previously paid to you prior to the vesting date in respect of
the Restricted Stock.
8. Adjustments. In the case of any change in corporate structure as contemplated
under Section 4.2(b) of the Plan, an equitable adjustment shall be deemed
necessary and shall be made in accordance with such Section 4.2(b).
9. Retention of Certificates. Promptly after the date first written above (the
“Grant Date”), the Company will recognize your ownership of the Restricted Stock
through uncertificated book entry, another similar method, or issuance of stock
certificates representing the Restricted Stock. Any stock certificates will be
registered in your name, bear any legend that the Committee deems appropriate to
reflect any restrictions on Transfer, and be held in custody by the Company or
its designated agent until the Restricted Stock vests. If requested by the
Company, you will deliver to the Company a duly signed stock power, endorsed in
blank, relating to the Restricted Stock. If you receive a stock dividend on the
Restricted Stock, the Restricted Stock shares are split, or you receive other
shares, securities, monies, warrants, rights, options or property representing a
dividend or distribution in respect of the Restricted Stock (other than regular
cash dividends on and after the Grant Date), you will immediately deposit with
the Company any such rights or property (including any certificates representing
shares duly endorsed in blank or accompanied by stock powers duly endorsed in
blank), which shall be subject to the same restrictions as the Restricted Stock
and be encompassed within the term “Restricted Stock” as used herein.
10. Rights with Regard to Restricted Stock. You will have the right to vote the
Restricted Stock and to receive and retain all regular cash dividends payable to
other shareholders of record on and after the Grant Date (although such
dividends will be treated, to the extent required by applicable law, as
additional compensation for tax purposes), and to exercise all other rights,
powers and privileges of a holder of Common Stock with respect to the Restricted
Stock set forth in the Plan, except: (i) you will not be entitled to delivery of
any unvested Restricted Stock, and the Company (or its designated agent) will
retain custody of any such shares; (ii) no part of the Restricted Stock will
bear interest or be segregated in separate accounts; and (iii) you may not
Transfer any unvested Restricted Stock.
11. Not an Employment Agreement. The issuance of this Award does not constitute
an agreement by the Company to continue to employ you during the entire, or any
portion of, the Restriction Period or otherwise.
12. Notice. Any notice or communication to the Company concerning the Restricted
Stock must be in writing and delivered in person, or by U.S. mail, to the
following address (or another address specified by the Company): NeuStar, Inc.,
Attn: General Counsel, 46000 Center Oak Plaza, Sterling, VA 20166.
You will not have any rights with respect to your Restricted Stock Award unless
and until you deliver an executed copy of this Agreement to the Company within
60 days of the Grant Date.

              NEUSTAR, INC.        
 
           
By:
  /s/ Jeffrey E. Ganek       /s/ Larry Bouman
 
           
 
  Jeffrey E. Ganek       Larry Bouman

 



--------------------------------------------------------------------------------



 



Annex A
Detrimental Activity
“Detrimental Activity” shall have the meaning set forth in the Plan and
additionally shall mean any of the following:
(i) For the period commencing on your first day of employment with the Company
and ending on the date which is 18 months following your termination of
employment with the Company for any reason (such period hereinafter referred to
as the “Restricted Period”), with respect to any state or country in which the
Company is engaged in business during your employment term, you participate or
engage, directly or indirectly, for yourself or on behalf of or in conjunction
with any person, partnership, corporation or other entity, whether as an
employee, agent, officer, director, shareholder, partner, joint venturer,
investor or otherwise, in any business competitive with a business undertaken by
the Company or by you at any time during your employment term.
(ii) During the Restricted Period, you engage in Solicitation, whether for your
own account or for the account of any other individual, partnership, firm,
corporation or other business organization (other than the Company).
“Solicitation” means any of the following, or an attempt to do any of the
following: (i) recruiting, soliciting or inducing any nonclerical employee or
consultant of the Company (including, but not limited to, any independent sales
representatives or organizations) to terminate his or her employment with, or
otherwise cease or reduce his or her relationship with, the Company; (ii) hiring
or assisting another person or entity to hire any nonclerical employee or
consultant of the Company or any person who within 12 months before was such a
person; or (iii) soliciting or inducing any person or entity (including any
person who within the preceding 12 months was a customer or client of the
Company) to terminate, suspend, reduce, or diminish in any way its relationship
with or prospective relationship with the Company.
(iii) (a) You disclose to any person or entity or use, at any time, any
information not in the public domain or generally known in the industry (except
as may be required by law or legal process), in any form, acquired by the you
while employed by the Company or any predecessor to the Company’s business or,
if acquired following the employment term, such information which, to your
knowledge, has been acquired, directly or indirectly, from any person or entity
owing a duty of confidentiality to the Company (or to which the Company owes a
duty of confidentiality), including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, price lists, financial or other data
(including the revenues, costs or profits associated with any of the Company’s
products or services), business plans, code books, invoices and other financial
statements, computer programs, software systems, databases, discs and printouts,
plans (business, technical or otherwise), customer and industry lists,
correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company; or (b) you fail to return to the Company the originals and all copies
of any such information in any form, and copies and extracts thereof, provided
to or acquired by you in connection with the performance of your duties for the
Company (which are and shall remain the sole and exclusive property of the
Company); or (c) you fail to return to the Company all files, correspondence
and/or other communications received, maintained and/or originated by you during
the course of your employment whether for your own account or for the account of
any other individual, partnership, firm, corporation or other business
organization (other than the Company).
(iv) You issue or communicate, directly or indirectly, any public statement (or
statement likely to become public) that disparages, denigrates, maligns or
impugns the Company, its affiliates, or their respective officers, directors,
employees, products or services, except truthful responses to legal process or
governmental inquiry or by you in carrying out your duties while employed by the
Company.

 